DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bai (CN 202657871 U).
Regarding claim 1, Bai discloses a waist rope connecting structure (see figures 1-4) comprising:

An intermediate support holder (see figures 1-4) for a construction machine, the intermediate support holder being configured to be mounted in a construction machine including:

a derricking member (2, see figure 1) that includes a derricking member base end portion (considered the portion next to crane body 1, see figure 1), a derricking member tip end portion (considered the portion farthest away from crane body 1) opposite to the derricking member base end portion, and a derricking member intermediate portion (considered the portion next to 4 in figure 2) located between the 

a derricking device (5 and 3) that has a pair of right and left guy lines (3) each including a guy line tip end portion (considered the portion connected to derricking member 2, see figure 1) connected with the derricking member tip end portion of the derricking member, a guy line base end portion (considered the portion connected to the crane body 1) opposite to the guy line tip end portion, and a guy line intermediate portion (considered the portion of 3 connected to derricking member 2, see figure 1) located between the guy line base end portion and the guy line tip end portion and causes the derricking member to derrick (see figure 1); and

a pair of right and left intermediate support lines (43, see figures 2-4) that each have 

an intermediate support base end portion (considered the portion of 43 closest to 42, as shown in figure 3) coupled to the guy line intermediate portion of each of the guy lines (as the portion is coupled to 42, and 42 is coupled to the guy lines, as shown figures 3-4), and an intermediate support tip end portion (considered the portion of 43 closest to 41, as shown in figure 3) coupled to the derricking member intermediate portion of the derricking member (as the portion is coupled to 41, and 41 is coupled to the derricking member) as shown in figures 3-4) and connect the pair of right and left guy line intermediate portions and the derricking member intermediate portion with each other (see figure 4),

the intermediate support holder comprising:

a pair of right and left guy line retaining units (considered the upper portions of 42, as shown in figure 3, also see annotated figure below) that can respectively retain the guy line intermediate portions of the pair of right and left guy lines (see figures 3-4);



a connecting unit (pull plate 44) that connects the pair of right and left guy line retaining units and the pair of right and left intermediate support line retaining units with each other along the right-left direction (see figure 3).


    PNG
    media_image1.png
    518
    658
    media_image1.png
    Greyscale


Regarding claim 4, Bai further shows wherein the connecting unit (44) has a box-shaped structure (as the four surfaces of the front surface, back surface, upper surface, and lower surface of pull plate 44 form a box-.

Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Bai (CN 202657871 U) is considered the closest prior art reference to the claimed invention of dependent claims 2-3.

Bai does not disclose nor would be obvious to the limitations of these dependent claims, in conjunction with the limitations of independent claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN J CAMPOS, JR whose telephone number is (571)270-5229.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        

/JJC/